On a former appeal in this case, reported in 77 Miss. 68, 25 So. 483, this court settled all of its controlling principles, and in 81 Miss. at page 458, 33 So. 78, 79, another appeal herein, said: "The principles of law therein announced [referring to its former opinion] must govern the parties litigant and the lower court in the further progress of this cause." The court there held: First, that the appellees could not in this proceeding collect the levee taxes due and unpaid on the lands here in question subject thereto for the payment of the bonds sued on as such and in the manner originally contemplated by the statutes imposing the taxes, but could enforce the trust assumed by the state when it abolished the levee boards, took over the title to the lands, and agreed to collect the taxes due thereon when it should sell the lands; second, that the state held the lands, under the statutes there referred to, in trust charged with the duty of collecting the levee taxes due thereon and of applying the taxes when collected to the payment of the bonds here sued on, these taxes, under the statutes, to be included in the consideration paid by the purchasers of the lands when sold by the state; third, that the state must disclose the lands remaining in its hands unsold; fourth, that the state must disclose and pay to the appellees the money it actually collected as levee taxes due on any of the lands here in question sold by it; and fifth, that the purchasers of any of the lands here in question from the state, who failed to then pay to the state the levee taxes due thereon, received the land charged with the payment thereof, which charge or lien thereon could be enforced in this proceeding. This is but the application of the ordinary *Page 781 
rule governing the execution of a trust, to-wit, that where a trustee disposes of property in violation of the trust, the persons receiving the property with knowledge thereof take it subject to the trust.
The court did not there hold the state liable for any taxes it should have collected, but failed to, when it sold the lands. To have held the state liable therefor would have violated the practically universal rule that the state is not liable in damages to a private individual for derelictions of duty by its officers.
On the return of the case to the court below a master was appointed to ascertain and report what decree the court should render. This master made a partial report and another was thereafter appointed, who also made a report, and the two reports, in substance, advised the court: First, that the state was charged with the duty of administering the trust assumed by it as hereinbefore outlined and must account to the complainant, appellant here, for (a) lands here involved and which it had not sold; (b) the taxes collected by it on any of the lands which it had sold; (c) any taxes which it failed to collect on any lands sold by it; and second, that while the lands sold by the state without the collection of the taxes here in question due thereon remained liable therefor, such taxes or charges on the lands could not be collected for the benefit of the complainant in this proceeding but only by the state itself in a proper proceeding therefor.
Objections to these reports were overruled by the court and the reports confirmed, and both an appeal and a cross-appeal were granted to again settle the principles of the case.
The sole question presented by this record is whether or not the court erred in approving the masters' reports.
When the masters' reports are compared with the opinion herein on the former appeal, it will appear, as hereinbefore outlined, that they are not in conformity thereto in two particulars: First, in holding the state liable for the taxes it should have collected but did not on the lands *Page 782 
here in question sold by it, and second, in holding that the taxes remaining unpaid on the lands sold by the state could not be enforced in this proceeding as a charge on the lands.
In passing I will say that whether the state itself can proceed against the lands which it sold without collecting the taxes here in question due thereon, and charge the lands therewith in another proceeding, is not now before the court. That question can be presented only when the state institutes such a proceeding with the proper parties thereto.
The question of laches in the court below on the part of the complainant was not presented to or passed on by the lower court, and was not raised by counsel in this court but by this court of its own motion. This court is one of appellate jurisdiction only and should try cases appealed to it on the record made in the court below and should review only the rulings there made. If the court below had of its own motion, or on request of a party defendant hereto, applied or refused to apply the doctrine of laches, then this court would have been presented with the question. But aside from that, the question of laches should not be raised by this court of its own motion, or be permitted to be here raised by counsel, for the reason that it is without any evidence that would enable it to say whether or not the delay in the prosecution of the case was either culpable or has resulted in undue hardships to any of the parties hereto. On the return of the case to the court below the court, before applying the doctrine of laches, should hear any evidence the parties may desire to present as to the cause of the delay in the prosecution of the case and as to any hardships that may have resulted therefrom, so that it may determine whether the complainant was at fault in not prosecuting the case with due diligence. Wailes v. Johnson and Cooper, 25 Miss. 421; Taylor v. Wright, 54 Miss. 722; Haines v. Haines, 98 Miss. 830, 54 So. 433.
I express no opinion on the correctness vel non of the *Page 783 
holding of this court in State v. Woodruff, 83 Miss. 111, 36 So. 79, 37 So. 706, another former appeal herein, that the state was a proper party hereto, but accept it as the law of this case and do not concur in the overruling of that case. The special judge who wrote the opinion was a very great lawyer, one of the recognized leaders of the bar of his day, and I fail to perceive how one reading the opinion can say that its reasoning is manifestly wrong. All that can be rightfully said of it is that lawyers and judges might differ as to what conclusion the court should have then reached. The question was there fully argued by counsel, and the court here has had the benefit of no argument at all from counsel addressed thereto. I have long since learned that it is dangerous for a court to decide any but elementary questions of law without the assistance of counsel whose researches sometimes bring to light matters pertinent thereto which the court might overlook should it decide the question without such assistance.
The decree approving the reports of the masters should be reversed, and the cause remanded for further proceedings in accordance with the opinion on the former appeal.